DETAILED ACTION

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/04/2021 has been entered.
 
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Claims 1 and 4-15 have been amended. Claims 2 and 3 have been cancelled. Claims 1 and 4-15 are currently pending. 

Response to Arguments

Response to Arguments

Applicant's arguments filed 10/04/2021 have been fully considered but they are not persuasive. 

Regarding Applicant’s arguments that Litichever does not explicitly teach detecting an error frame on the differential signaling bus after the determined difference exceeds a threshold for a period of claim 1, the Examiner respectfully disagrees. 

Litichever discloses an analyzer (See Litichever: Figs. 12 & 13, 120, Analyzer) within the transceiver of a CAN device (Fig. 13, CAN node, 133) along a differential CAN bus (Fig. 13, 14a/b; See Litichever: Paragraph [0382], “analyzing a differential signal received from the medium”) wherein the analyzer performs the steps of receiving a signal on the differential CAN bus (Fig. 7a, 76-77, Receive first part; [0393], “the first part of the received message is handled by decoding the first bits, such as by the transceiver 43 via the line receiver 42, as part of the "Decode First Bits" step 77, and the decoded bits are checked as part the "Criteria Met?" step 78”; i.e. an error frame detector configured to measure a differential bus voltage from the differential signaling bus of claim 1) and then comparing the received signal with an expected signal (Fig. 7a, 78-79, Criteria met; [0393], “If the frame is determined as not suspected, such as by failing to meet criteria, normal operation is resumed as part of the "Normal Operation" step 79, and the analyzer 120 continues the operation without any impact or affect”; i.e. determine a difference between the measured differential bus voltage and the expected differential bus voltage of claim 1) in order to detect an error frame (Fig. 7a, 79a, Corrupt frame; [0456], “the CAN protocol defines a frame having 6 or more consecutive dominant bits as an `Error Frame`”). Litichever further discloses the expected signal being stored as an expected waveform value, based on the identity of the different devices along the bus system ([0402], “analyzer device 120a in the arrangement 140 may store and use three different threshold values, one for use with waveforms obtained from frames or packets received from the Bus Device”) which is used for the voltage comparison ([0399], “in the "Compare" step 155, a set maximum threshold voltage VMAX is used, and to compare each of the voltages to this value, and in case where V1&gt;VMAX, V2&gt;VMAX, V3&gt;VMAX (or any combination thereof), a suspected condition is resulted in the "Suspected?" step 156”). While Applicant argues that there is no threshold determination within a period of time, Litichever further discloses that the voltage comparison is based on threshold comparisons ([0270], “Any analysis or comparison herein may be used with a maximum threshold, and the received signal may be associated with the first state if the measured value may be lower than the maximum threshold”) and furthermore that it is based on a  time period ([0270], “analyzer device may be further operative to compare the time-dependent digital samples to a respective time-dependent threshold, and in response to the comparison to associate the received signal with the first state or the second state”). Thus, Litichever does disclose comparing the voltage signals to a threshold during a time period to determine if an error has occurred.  

Applicant’s arguments with respect to claim(s) 1 limitation of a predetermined period have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

See Detailed Rejection Below. 

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12 & 13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 12, the claim 12 limitation “a CAN transceiver of claim 11” is considered indefinite because it is unclear if “a CAN transceiver” is the same as “wherein the transceiver is a Controller Area Network (CAN) transceiver” of claim 10, which claim 12 is dependent on. 
Examiners suggests amending the claim 12 limitation as “the CAN transceiver of claim 11”, thus indicating that they are the same CAN transceivers. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 9-12, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Litichever (US 2019/0385057) in view of Metzner (US 2010/0201399) in further view of Fuehrer (US 2010/0229046).

Regarding claim 1, Litichever teaches a transceiver (Fig. 5, Transceiver 53a-c) comprising: a transmitter for transmitting, based on an input signal (Fig. 5, 57a-c, CAN Controller input), a transmitter output voltage to a differential signaling bus (Fig. 5, 16b; Paragraph 0438, FIG. 5, CAN messages are transmitted and received by the various ECUs connected to the CAN-bus medium 16b), the transceiver configured to: measure a differential bus voltage (Fig. 13, 120c, Analyzer) from the differential signaling bus (Fig. 7a, 77, Decode first bits; Paragraph 0223, when CAN bus protocol is used, the bits that are decoded as part of the "Decode First Bits" step 77 and checked as part of the "Criteria Met?" step 78, comprise the `identifier` field in the CAN frame); and an error frame detector configured to measure a differential bus voltage from the differential signaling bus (Fig. 7a, 79a, Corrupt frame & Fig. 15, 155, Compare; Paragraph 0432, analysis of the signal is based on the identity of the source device as part of the `Compare` step 155, using the source identification obtained as part of the `L2/L3 Analysis` step 158); and detect an error frame on the differential signaling bus after the determined difference exceeds a threshold (Paragraph 0270, Any analysis or comparison herein may be used with a maximum threshold, and the received signal may be associated with the first state if the measured value may be lower than the maximum threshold, and the received signal may be associated with the second state if the measured value may be higher than the maximum threshold) for a period (Paragraph 0270, analyzer device may be further operative to compare the time-dependent digital samples to a respective time-dependent threshold, and in response to the comparison to associate the received signal with the first state or the second state). 
Litichever teaches an analyzer within the transceiver of a CAN device that compares a signal on the differential voltage bus, based on an input signal, with an expected signal to determine if the signal is corrupted. Litichever does not explicitly disclose that the transceiver creates the expected signal from a copy of the input signal. 

Metzner teaches a first transmitter (Fig. 1, 11, First Transmitter) configured to transmit based on an input signal a transmitter output voltage to a differential signaling bus (Paragraph 0016, Each of the two output stages 1 and 2 includes a (metal) field-effect transistor 3 and 4 respectively… Paragraph 0017, gates of the transistors 3 and 4 are each activated by a controller 11 and 12 respectively); a shadow transmitter (Fig. 1, 12, Second Transmitter) configured to generate, from the input signal, a copy of the transmitter output voltage (Paragraph 0021, two identical output stages can be employed just as well, then, however, not the symmetry of the output signals but their equivalence (as e.g. in repeater applications in which a binary signal is copied) is monitored); an error frame detector configured to measure a differential bus voltage from the differential signaling bus (Fig. 1, 22 & 27, Error frame detectors); determine a difference between the measured differential bus voltage and the expected differential bus voltage (Paragraph 0020, error signal Vdiff_Err is made available by a differential amplifier 27 which analyzes the difference of the two output signals CANH and CANL by applying these two output signals to the inverting and non-inverting input of the differential amplifier 22), and detect an error frame on the differential signaling bus after the determined difference exceeds a threshold for period (Paragraph 0038, FIG. 6 there is illustrated, among other things, the plots of the signals Scount, SC, SD, CANH, CANL and sig_err, taking into consideration only four time slots (p=4), it being evident how optimization has already commenced on the first trailing edge of the input signal IN and is in time slot (COUNTC=) 2). 
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified Litichever to incorporate the teachings of Metzner and allow the transceiver to create an expected differential output signal wherein an error frame monitor can be triggered based on measuring currents from both the actual differential voltage transmitter and the expected differential voltage transmitter. 
One of ordinary skill in the art would be motivated to make the modifications in order to easily allow the determination of error frames in two-wire Controller Area Network buses in a cost-effective manner (See Metzner: Paragraph 0003). 
Neither Litichever nor Metzner explicitly teach a predetermined time interval. 
Fuehrer teaches determine a difference between the measured differential bus voltage and the expected differential bus voltage (Paragraph 0045, a) The bus controller communicates the offset correction value to the monitoring unit via the interface, and the monitoring unit compares the correction value to the memory value in an adjusting register of the bus controller.  If different results exist, the monitoring unit should prevent the local bus controller from sending messages or block a possibly existing enabled circuit), and detect an error frame on the differential signaling bus after the determined difference exceeds a threshold for a predetermined time (Paragraph 0047, b) The monitoring unit poses specific questions to the logic of the bus controller that is responsible for the offset application, in FlexRay, for example, during the network idle time (NIT).  The logic should return an answer to the monitoring unit.  The requested answer should occur within specified time windows… the correct functioning of the offset application is checked preferably periodically.  Permanent disturbances and the errors resulting from them are detected). 
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified Litichever to incorporate the teachings of Fuehrer and allow the comparison of Controller Area Network signals of Litichever over specified time windows (i.e. predetermined time windows). 
One of ordinary skill in the art would be motivated to make the modifications in order to yield the obvious result of enabling user/industry configuration of timeout conditions, thus ensuring the system can detect errors in a prompt manner (See Fuehrer: Paragraph 0047).

Regarding claim 9, the combination of Litichever/Metzner/Fuehrer teaches the transceiver of claim 1. Litichever teaches in which the expected differential bus voltage is not an exact copy of the transmitter output voltage (Paragraph 0422, one of the outputs should be above the minimum threshold, while all other output should be below the maximum threshold.  Such situation may be interpreted in the "Suspected?" step 156 as normal, not compromised, not-suspected state; i.e. threshold range of acceptable values).

Regarding claim 10, the combination of Litichever/Metzner/Fuehrer teaches the transceiver of claim 1. Litichever teaches wherein the transceiver is a CAN transceiver (Fig. 5, ECU ‘A’) and the differential signaling bus is a CAN bus (Fig. 5, 16b, CAN bus).

Regarding claim 11, the combination of Litichever/Metzner/Fuehrer teaches the transceiver of claim 10. Litichever teaches the transceiver configured to detect the collision during a data phase of CAN operation (Paragraph 0392, analyzer device 120 may transmit in parallel to the receiving of the frame or packet, a signal to the medium 16, such as a frame or packet, using the line driver 41 in the transceiver 43, forming a collision on the medium 16, thus neutralizing the unauthorized effect or propagation of the frame or packet, causing the other devices in the network to ignore the suspected frame or packet), in which the data phase contains symbols defined by a negative differential voltage level on the differential signaling bus (Paragraph 0273, Any waveform herein may comprise a positive or negative pulse between low and high levels, and the parameter or characteristic may comprise the amplitude of the low or high level or the amplitude of a peak value, or may comprise a pulse duration).

Regarding claim 12, the combination of Litichever/Metzner/Fuehrer teaches the transceiver of claim 11. Litichever further teaches a CAN node (Fig. 5, 50, CAN node system) comprising a CAN transceiver (Fig. 5, 53a-c) of claim 11; and a CAN controller, in which the CAN controller is configured to: provide the input signal to the CAN transceiver (Fig. 5, 57a-c; Paragraph 0130, CAN Controllers 57a, 57b, and 57c are respectively coupled to the CAN transceivers 53a, 53b, and 53c, for handling the lower layers of the CAN protocol). Litichever does not explicitly teach an arbitration mode. 
Metzner teaches switch to an arbitration mode of operation in response to the detection of the collision on the CAN bus (Paragraph 0048, a CAN bus may be partial network operation, EMC interference, bus errors, the acknowledge bit at the end of a telegram or a collision in the arbitration phase).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the combination of Litichever/Metzner/Fuehrer to incorporate the teachings of Metzner and allow the transceiver to create an expected differential output signal wherein an error frame monitor can be triggered based on measuring currents from both the actual differential voltage transmitter and the expected differential voltage transmitter. 
One of ordinary skill in the art would be motivated to make the modifications in order to easily allow the determination of error frames in two-wire Controller Area Network buses in a cost-effective manner (See Metzner: Paragraph 0003). 

Regarding claim 14, Litichever teaches a method for operating a transceiver, comprising (Paragraph 0532, arrangements and methods described herein may be implemented using hardware, software or a combination of both… Such software integration can take the form of sharing the same program code, exchanging data, being managed by the same manager program, executed by the same processor, stored on the same medium): receiving an input from a transceiver controller (Paragraph 0376 a transceiver 43 may be connected to the connector 13, for sending digital data received from a controller (such as a CAN controller 57) to the network medium); transmitting, based on the input signal, a transmitter output voltage to a differential signaling bus (Fig. 5, 16b; Paragraph 0438, FIG. 5, CAN messages are transmitted and received by the various ECUs connected to the CAN-bus medium 16b), measuring a differential bus voltage (Fig. 13, 120c, Analyzer) from the differential signaling bus Fig. 7a, 77, Decode first bits; Paragraph 0223, when CAN bus protocol is used, the bits that are decoded as part of the "Decode First Bits" step 77 and checked as part of the "Criteria Met?" step 78, comprise the `identifier` field in the CAN frame); and determining a difference between the measured differential bus voltage and the expected differential bus voltage (Fig. 7a, 79a, Corrupt frame & Fig. 15, 155, Compare; Paragraph 0432, analysis of the signal is based on the identity of the source device as part of the `Compare` step 155, using the source identification obtained as part of the `L2/L3 Analysis` step 158); and detecting an error frame on the differential signaling bus after the determined difference exceeds a threshold for a period (Paragraph 0270, Any analysis or comparison herein may be used with a maximum threshold, and the received signal may be associated with the first state if the measured value may be lower than the maximum threshold, and the received signal may be associated with the second state if the measured value may be higher than the maximum threshold… analyzer device may be further operative to compare the time-dependent digital samples to a respective time-dependent threshold, and in response to the comparison to associate the received signal with the first state or the second state). 
Litichever teaches an analyzer within the transceiver of a CAN device that compares a signal on the differential voltage bus, based on an input signal, with an expected signal to determine if the signal is corrupted. Litichever does not explicitly disclose that the transceiver creates the expected signal from a copy of the input signal. 
Metzner teaches a method for operating a transceiver (Fig. 1, Transceiver), comprising: receiving an input signal (Fig. 1, 17-20 Inputs); transmitting, based on the input signal, a transmitter output voltage to a differential signaling bus (Paragraph 0016, FIG. 1 illustrates a circuit diagram of a novel circuit assembly for activating a two-wire conductor with two complementary output currents CANH and CANL as a function of an input signal IN); generating, from the input signal, a copy of the transmitter output voltage to provide an expected differential bus voltage (Paragraph 0021, two identical output stages can be employed just as well, then, however, not the symmetry of the output signals but their equivalence (as e.g. in repeater applications in which a binary signal is copied) is monitored); measuring a differential bus voltage from the differential signaling bus (Fig. 1, 22 & 27, Error frame detectors); and determining a difference between the measured differential bus voltage and the expected differential bus voltage (Paragraph 0020, error signal Vdiff_Err is made available by a differential amplifier 27 which analyzes the difference of the two output signals CANH and CANL by applying these two output signals to the inverting and non-inverting input of the differential amplifier 22); and detecting an error frame on the differential signaling bus after the determined difference exceeds a threshold for a period (Paragraph 0038, FIG. 6 there is illustrated, among other things, the plots of the signals Scount, SC, SD, CANH, CANL and sig_err, taking into consideration only four time slots (p=4), it being evident how optimization has already commenced on the first trailing edge of the input signal IN and is in time slot (COUNTC=) 2). 
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified Litichever to incorporate the teachings of Metzner and allow the transceiver to create an expected differential output signal wherein an error frame monitor can be triggered based on measuring currents from both the actual differential voltage transmitter and the expected differential voltage transmitter. 
See Metzner: Paragraph 0003). 
Neither Litichever nor Metzner explicitly teach a predetermined time interval. 
Fuehrer teaches determining a difference between the measured differential bus voltage and the expected differential bus voltage (Paragraph 0045, a) The bus controller communicates the offset correction value to the monitoring unit via the interface, and the monitoring unit compares the correction value to the memory value in an adjusting register of the bus controller.  If different results exist, the monitoring unit should prevent the local bus controller from sending messages or block a possibly existing enabled circuit), and detecting an error frame on the differential signaling bus after the determined difference exceeds a threshold for a predetermined time (Paragraph 0047, b) The monitoring unit poses specific questions to the logic of the bus controller that is responsible for the offset application, in FlexRay, for example, during the network idle time (NIT).  The logic should return an answer to the monitoring unit.  The requested answer should occur within specified time windows… the correct functioning of the offset application is checked preferably periodically.  Permanent disturbances and the errors resulting from them are detected). 
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified Litichever to incorporate the teachings of Fuehrer and allow the comparison of Controller Area Network signals of Litichever over specified time windows (i.e. predetermined time windows). 
See Fuehrer: Paragraph 0047).

Regarding claim 15, Litichever teaches a non-transitory medium having instructions executed by a processor to perform a method for operating a transceiver (Fig. 5, Transceiver 53a-c) comprising: instructions for receiving an input from a transceiver controller (Paragraph 0376 a transceiver 43 may be connected to the connector 13, for sending digital data received from a controller (such as a CAN controller 57) to the network medium); instructions for transmitting, based on the input signal, a transmitter output voltage to a differential signaling bus (Fig. 5, 16b; Paragraph 0438, FIG. 5, CAN messages are transmitted and received by the various ECUs connected to the CAN-bus medium 16b); instructions for measuring a differential bus voltage (Fig. 13, 120c, Analyzer) from the differential signaling bus (Fig. 7a, 77, Decode first bits; Paragraph 0223, when CAN bus protocol is used, the bits that are decoded as part of the "Decode First Bits" step 77 and checked as part of the "Criteria Met?" step 78, comprise the `identifier` field in the CAN frame); instructions for determining a difference between the measured differential bus voltage and the expected differential bus voltage (Fig. 7a, 79a, Corrupt frame & Fig. 15, 155, Compare; Paragraph 0432, analysis of the signal is based on the identity of the source device as part of the `Compare` step 155, using the source identification obtained as part of the `L2/L3 Analysis` step 158); and instructions for detecting an error frame on the differential signaling bus after the determined difference exceeds a threshold for a period (Paragraph 0270, Any analysis or comparison herein may be used with a maximum threshold, and the received signal may be associated with the first state if the measured value may be lower than the maximum threshold, and the received signal may be associated with the second state if the measured value may be higher than the maximum threshold… analyzer device may be further operative to compare the time-dependent digital samples to a respective time-dependent threshold, and in response to the comparison to associate the received signal with the first state or the second state). 
Litichever teaches an analyzer within the transceiver of a CAN device that compares a signal on the differential voltage bus, based on an input signal, with an expected signal to determine if the signal is corrupted. Litichever does not explicitly disclose that the transceiver creates the expected signal from a copy of the input signal. 
Metzner teaches a non-transitory medium having instructions executed by a processor to perform a method for operating a transceiver (Fig. 1, Transceiver), comprising: instructions for receiving an input signal (Fig. 1, 17-20 Inputs); instructions for transmitting, based on the input signal, a transmitter output voltage to a differential signaling bus (Paragraph 0016, FIG. 1 illustrates a circuit diagram of a novel circuit assembly for activating a two-wire conductor with two complementary output currents CANH and CANL as a function of an input signal IN); instructions for generating, from the input signal, a copy of the transmitter output voltage to provide an expected differential bus voltage (Paragraph 0021, two identical output stages can be employed just as well, then, however, not the symmetry of the output signals but their equivalence (as e.g. in repeater applications in which a binary signal is copied) is monitored); instructions for measuring a differential bus voltage from the differential signaling bus (Fig. 1, 22 & 27, Error frame detectors); and instructions for determining a difference between the Paragraph 0020, error signal Vdiff_Err is made available by a differential amplifier 27 which analyzes the difference of the two output signals CANH and CANL by applying these two output signals to the inverting and non-inverting input of the differential amplifier 22); and instructions for detecting an error frame on the differential signaling bus after the determined difference exceeds a threshold for a period (Paragraph 0038, FIG. 6 there is illustrated, among other things, the plots of the signals Scount, SC, SD, CANH, CANL and sig_err, taking into consideration only four time slots (p=4), it being evident how optimization has already commenced on the first trailing edge of the input signal IN and is in time slot (COUNTC=) 2). 
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified Litichever to incorporate the teachings of Metzner and allow the transceiver to create an expected differential output signal wherein an error frame monitor can be triggered based on measuring currents from both the actual differential voltage transmitter and the expected differential voltage transmitter. 
One of ordinary skill in the art would be motivated to make the modifications in order to easily allow the determination of error frames in two-wire Controller Area Network buses in a cost-effective manner (See Metzner: Paragraph 0003). 
Neither Litichever nor Metzner explicitly teach a predetermined time interval. 
Fuehrer teaches instructions for determining a difference between the measured differential bus voltage and the expected differential bus voltage (Paragraph 0045, a) The bus controller communicates the offset correction value to the monitoring unit via the interface, and the monitoring unit compares the correction value to the memory value in an adjusting register of the bus controller.  If different results exist, the monitoring unit should prevent the local bus controller from sending messages or block a possibly existing enabled circuit), and instructions for detecting an error frame on the differential signaling bus after the determined difference exceeds a threshold for a predetermined time (Paragraph 0047, b) The monitoring unit poses specific questions to the logic of the bus controller that is responsible for the offset application, in FlexRay, for example, during the network idle time (NIT).  The logic should return an answer to the monitoring unit.  The requested answer should occur within specified time windows… the correct functioning of the offset application is checked preferably periodically.  Permanent disturbances and the errors resulting from them are detected). 
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified Litichever to incorporate the teachings of Fuehrer and allow the comparison of Controller Area Network signals of Litichever over specified time windows (i.e. predetermined time windows). 
One of ordinary skill in the art would be motivated to make the modifications in order to yield the obvious result of enabling user/industry configuration of timeout conditions, thus ensuring the system can detect errors in a prompt manner (See Fuehrer: Paragraph 0047).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Litichever (US 2019/0385057) in view of Metzner (US 2010/0201399) in further view of Fuehrer (US 2010/0229046) in further view of Han (US 2015/0089236).

Regarding claim 13, the combination of Litichever/Metzner/Fuehrer teaches the CAN node of claim 12. The combination of Litichever/Metzner/Fuehrer does not explicitly teach in which the CAN controller is configured to operate in the arbitration mode in accordance with IO 11898-1:2003. 
Han teaches in which the CAN controller is configured to operate in the arbitration mode (Fig. 9, Arbitration field; Paragraph 0042, transfer layer is responsible for fault confinement error detection, frame/message validation, acknowledgement, arbitration, message framing, transfer rate and timing) in accordance with ISO 11898-1:2003 (Paragraph 0050, information on the CAN frame formats, see ISO 11898-1:2003 or other related CAN standards.  Data frames having other types of formats also fall within the scope of this disclosure).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the combination of Litichever/Metzner/Fuehrer to incorporate the teachings of Han and allow the arbitration mode to utilize the ISO 11898-1:2003 format. 
One of ordinary skill in the art would be motivated to make the modifications in order to utilize a well-known and commonly used industry format for Controller Area Network arbitration commands, thus complying with industry standards (See Han: Paragraphs 0004 & 0050). 

Allowable Subject Matter

Claims 4-8 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  The known prior art of record taken alone or in combination fails to teach determining a different between the expected differential bus voltage and measured bus voltage signal and converting the difference using a low pass filter into a voltage difference for comparison with a threshold. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY Z WANG whose telephone number is (571)270-1716. The examiner can normally be reached 9 am - 3 pm (Monday-Friday).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 571-272-4176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/H.Z.W./Examiner, Art Unit 2184                                                                                                                                                                                                        


/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184